824 F.2d 977
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Dennis CLEMENTS, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
Appeal No. 87-3071.
United States Court of Appeals, Federal Circuit.
April 17, 1987.

Before NIES, Circuit Judge, NICHOLS, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
Dennis Clements seeks review of the final decision of the Merit Systems Protection Board, Case No. DA07528410464, dismissing his appeal of the U.S. Postal Service's decision to remove him from his position as a Letter Carrier.  We affirm.

OPINION

2
Under the doctrine of res judicata, a judgment on the merits in a prior suit bars a second suit involving the same parties or their privies based on the same claim.   See Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n. 5 (1979).  The board properly held that Clements' claim against the agency with respect to his removal has been fully litigated, see Clements v. United States Postal Service, No. MO-85-CA-052 (W.D.Tex. Jan. 2, 1986, amended Jan. 17, 1986), and that, therefore, Clements is not entitled to relitigate his claim.   See Spears v. Merit Sys. Protection Bd., 766 F.2d 520, 523 (Fed.Cir.1985).